Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 10-12 in the reply filed on October 18, 2021 is acknowledged.
Allowable Subject Matter
Claims 10-12 and 21-37 are allowed. Claims 10, 31 and 36 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Dailey et al. (US 2017/0121169), Bowen et al. (US 2017/0231282) and Monsees et al. (US 2017/0035115).  Suffice it to say, none of the cited prior art discloses a system comprising: a cartridge tray; a reservoir assembly array comprising a plurality of reservoir assemblies disposed in the cartridge tray; a mouthpiece assembly support; a mouthpiece assembly array comprising a plurality of mouthpiece assemblies disposed in the mouthpiece assembly support, the mouthpiece assemblies configured to snap-fit to the plurality of reservoir assemblies; and a cartridge press; the mouthpiece assembly support is configured to releasably retain the mouthpiece assembly array in an inverted position and align the plurality of mouthpiece assemblies the reservoir assemblies, the mouthpiece assemblies insert into the reservoir assemblies to produce a partially assembled cartridge array comprising a plurality of partially assembled cartridges; as claimed in independent claim 10; a system comprising: a cartridge tray; a reservoir assembly array, the reservoir assembly array disposed in the cartridge tray; a mouthpiece assembly support; a mouthpiece assembly array, the mouthpiece assembly array disposed in the mouthpiece assembly support configured to snap-fit to the reservoir assemblies; a needle array, each needle in the needle array dispenses a predetermined volume of fluid into the reservoir assemblies in the reservoir assembly array; the cartridge press receives the partially assembled cartridge array and applies an assembly pressure to the partially assembled cartridge array, and each partially assembled cartridge in the plurality the partially assembled cartridges is assembled in response to the assembly pressure applied by the cartridge press, as claimed in independent claim 31; or a system for assembling vaporizer cartridges, comprising: a cartridge tray containing a plurality of reservoir assemblies; a mouthpiece assembly support containing a plurality of mouthpiece assemblies, the mouthpiece assemblies are configured to snap-fit to the reservoir assemblies; a needle array insertable into the reservoir assemblies to fill the reservoir assemblies; and a cartridge press configured to apply an assembly pressure to a plurality of partially assembled cartridges sufficient to form assembled cartridges in response to a mating force being applied to each partially assembled cartridge, as claimed in independent claim 36, and as such does not anticipate the instant invention as disclosed in independent claims 10, 30 and 36.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 10, 30 and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/Primary Examiner, Art Unit 3726